DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Geoffrey S. Findlay on August 15, 2022.
The application has been amended as follows:
In claim 2, “further” has been inserted after “composition” and before “comprises” on line 1.
In claim 4, “further” has been inserted after “composition” and before “comprises” on line 1, and “extracellular vesicles from Lactobacillus gasseri, Lactobacillus reuteri, and/or Parabacteroides goldsteinii” on line 1-3 has been replaced with “extracellular vesicles from Lactobacillus gasseri, extracellular vesicles from Lactobacillus reuteri, or extracellular vesicles from Parabacteroides goldsteinii”.
In claim 7, “further” has been inserted after “composition” and before “comprises” on line 2.
In claim 8, “The method of claim 7” on line 1 has been replaced with “The method of claim 1”, “further” has been inserted after “composition” and before “comprises” on line 2, and “(Lactobacillus spp. and Parabacteroides spp.) or (Lactobacillus spp. and Bifidobacteriaceae spp.)” on line 2-3 has been replaced with “1. Lactobacillus spp. and Parabacteroides spp., or 2. Lactobacillus spp. and Bifidobacteriaceae spp.”.
In claim 9, “The method of claim 8” on line 1 has been replaced with “The method of claim 1”, and “further” has been inserted after “composition” and before “comprises” on line 2.
In claim 12, “further” has been inserted after “composition” and before “comprises” on line 2.
In claim 14, “a ” has been inserted after “comprises” and before “live bacteria” on line 2.
In claim 15, “or consists essentially of” on line 2 has been deleted.
In claim 16, “or consists of” on line 2 has been deleted.
In claim 17, “further” has been inserted after “composition” and before “comprises” on line 1-2, and “extracellular vesicles” on line 2 has been replaced with “extracellular vesicles from Clostridialeace-assimilate spp., extracellular vesicles from Lactobacillus spp., extracellular vesicles from Bifidobacteriaceae spp., or extracellular vesicles from Parabacteroides spp.”.
In claim 25, “, wherein the warm microbiota comprises a bacteria from the group consisting of Clostridialeace-assimilate spp., Lactobacillus spp., Bifidobacteriaceae spp., and Parabacteroides spp.” has been inserted after “a separate healthy subject” on line 2.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does not teach a method of treating osteoporosis comprising administering an inactivated Parabacteroides goldsteinii to the gastrointestinal system of a mammalian subject, as recited in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNN Y FAN/Primary Examiner, Art Unit 1651